

Exhibit 10.6
PURCHASE AND SALE AGREEMENT


THIS AGREEMENT is made as of August 30, 2013, by and between ELPF Glendale 1500
South Central LLC, ELPF Northridge 18350 Roscoe LLC, ELPF Northridge 18546
Roscoe LLC, ELPF Northridge 18460 Roscoe LLC, ELPF Bakersfield 300 Old River
LLC, ELPF Bakersfield 500 Old River LLC, ELPF Santa Maria 116 S. Palisades, LLC,
ELPF Santa Maria 525 E. Plaza LLC, ELPF Chandler 485 South Dobson LLC, ELPF
Gilbert 1501 North Gilbert LLC, ELPF Phoenix 4545 East Chandler LLC, ELPF Sun
Lakes 10440 East Riggs LLC, and ELPF Phoenix 500 West Thomas LLC, all Delaware
limited liabilities companies (collectively, “Seller”), and NexCore Development
LLC, a Delaware limited liability company (“Purchaser").


W I T N E S S E T H:


WHEREAS, Seller owns thirteen medical office buildings described in Exhibit A
attached hereto, subject to various ground leases, containing approximately
657,811 rentable square feet (the “Medical Office Buildings”); and


WHEREAS, Seller desires to sell its interest in such property and Purchaser
desires to purchase such interest from Seller on the terms and conditions set
forth below;


NOW THEREFORE, in consideration of the premises and the respective undertakings
of the parties hereinafter set forth, it is hereby agreed:
SECTION 1. DEFINITIONS.


Wherever used in this Agreement, the words and phrases set forth below shall
have the meanings set forth below or in an Exhibit to this Agreement to which
reference is made, unless the context clearly requires otherwise.


A.    “Ancillary Agreements” shall mean the agreements to which Seller is a
party relating to the Medical Office Buildings described on Exhibit A-2.


B.    “Broker” shall mean CBRE, Inc.


C.    “Broker’s Web Site” shall mean the web site maintained by the Broker for
the transaction set forth herein to which Purchaser has been granted access


D.    "Closing” means the closing at which Seller conveys title to the Project
to Purchaser and Purchaser pays Seller the purchase price described in Section 2
herein below.


E.    "Closing Date” means the date which is the latter of (i) fifteen (15) days
after the Due Diligence Deadline (as defined below) or (ii) three (3) business
days after all required consents under the Ground Leases for the transactions
set forth herein have been obtained; provided, however, in no event shall the
Closing Date be later than October 31, 2013. If Closing has not occurred by such
date (other than by reason of the default of either party, in which case the
terms of Section 13 shall apply),




--------------------------------------------------------------------------------



then either party may terminate this Agreement by written notice to the other,
in which case the Earnest Money shall be returned to Purchaser.


F.    “Condominium Declarations” means the condominium declarations encumbering
some of the Medical Office Buildings which are described on Exhibit A-3 attached
hereto.


G.    “Contracts” shall have the meaning set forth in Section 3(E) below.


H.    “Due Diligence Deadline” means 5:00 p.m. Central Time on September 3,
2013.


I.    “Earnest Money” shall have the meaning set forth in Section 2(A) below.


J.    “Ground Leases” means the ground leases encumbering the Medical Office
Buildings described on Exhibit A-1 attached hereto.


K.    “Ground Lessors” means the lessors under the Ground Leases.


L.    "Improvements” means all buildings, structures, fixtures and other
improvements now or hereafter included in the Medical Office Buildings (other
than any trade fixtures owned by tenants).


M.    “Individual Property” means Seller’s interest in any one of the thirteen
projects that collectively comprise the Project.


N.    “Leasehold Estates” means Seller’s interests in the Medical Office
Buildings pursuant to the Ground Leases.


O.    "Permitted Exceptions" means non-delinquent real property taxes on the
Project, the rights of tenants under the Tenant Leases and any other matters set
forth on the Title Commitment and Survey (both as defined in Section 7(A)
below), which are not objected to by Purchaser within the time period set forth
in Paragraph 7(A) below.


P.    “Purchase Price” shall have the meaning set forth in Section 2(B) below.


Q.    "Personal Property" means all tangible and intangible personal property
now or hereafter owned by Seller and used in connection with the operation of
the Project, including, without limitation, (i) all building and construction
materials, equipment, appliances, fixtures and machinery, (ii) all transferable
permits, licenses, certificates and approvals issued in connection with the
Project, (iii) all plans and specifications, operating manuals, guaranties and
warranties with respect to the Project, and (iv) Seller's rights, if any, to use
the name of the Project.


R.    "Project" means the Leasehold Estates, the Improvements, the Personal
Property and Seller’s interests in the Ancillary Agreements.


S.    “Survey” shall have the meaning set forth in Section 7(A) below.


T.    “Tenant Leases” shall have the meaning set forth in Section 3(F) below.






--------------------------------------------------------------------------------



U.    “Title Commitment” shall have the meaning set forth in Section 7(A) below.


V.    "Title Company” means Chicago Title Insurance Company.


SECTION 2. EARNEST MONEY; AGREEMENT TO SELL AND PURCHASE.
A.    Earnest Money.


Within two (2) business days after the execution of this Agreement, Purchaser
shall deposit $2,280,000 (the "Earnest Money") with the Title Company; and, if
Purchaser fails to deposit the Earnest Money with the Title Company when due
hereunder, this Agreement shall be null and void. The Earnest Money shall be
held by the Title Company in accordance with the terms hereof and invested in a
money market account. If this Agreement is terminated prior to Closing due to
Purchaser's default hereunder, the Earnest Money shall be paid to Seller as
liquidated damages and as Seller's sole and exclusive remedy except as set forth
in Section 13 below. If the Closing occurs hereunder, the Earnest Money shall be
paid to Seller and credited against the Purchase Price. If the Closing does not
occur hereunder for any reason other than Purchaser's default hereunder, the
Earnest Money shall be refunded to Purchaser.
B.    Purchase and Sale.


On the Closing Date Seller shall convey the Project to Purchaser on the terms
and conditions set forth herein. On the Closing Date Purchaser shall accept
title to the Project from Seller on the terms and conditions set forth herein
and shall pay to Seller the purchase price ("Purchase Price") of ONE HUNDRED
THIRTEEN MILLION SIX HUNDRED EIGHTY THOUSAND AND 00/100 DOLLARS
($113,680,000.00), subject to prorations as set forth below, by wire transfer of
immediately available funds. The Purchase Price shall be allocated among the
Medical Office Buildings as set forth on Exhibit A attached hereto. Purchaser
may allocate ten percent (10%) of the Purchase Price to business enterprise
value/goodwill. Notwithstanding the foregoing, if the Ground Lessor exercises
its right to purchase the Medical Office Building located at 300 Old River Road,
Bakersfield, California, such property shall be excluded from purchase and sale
hereunder and the Purchase Price shall be reduced by the amount allocated to
such property on Exhibit A attached hereto; and, if the Ground Lessor exercises
its right to purchase the Medical Office Building located at 500 Old River Road,
Bakersfield, California, such property shall be excluded from purchase and sale
hereunder and the Purchase Price shall be reduced by the amount allocated to
such property on Exhibit A attached hereto
C.
Independent Contract Consideration.



Immediately after the deposit of the Earnest Money with the Title Company, the
Title Company shall deliver ONE HUNDRED AND N0/100ths DOLLARS ($100.00) of the
Earnest Money to Seller, which amount Seller and Purchaser agree has been
bargained for as consideration for Seller's execution and delivery of this
Agreement and Purchaser's right to inspect the Project pursuant hereto. Such sum
is nonrefundable in all events.
SECTION 3. REPRESENTATIONS AND WARRANTIES BY SELLER.


Seller hereby represents and warrants to Purchaser as of the date hereof as
follows:




--------------------------------------------------------------------------------



A.    Due Organization.


The entities comprising Seller are all limited liability companies, duly
organized and validly existing under the laws of the State of     Delaware;
Seller has full power and authority, and is duly authorized, to execute, enter
into, deliver and perform this Agreement and its obligations hereunder.
B.    Power.


This Agreement and all other agreements, instruments and documents required to
be executed or delivered by Seller pursuant hereto have been or (if and when
executed) will be duly executed and delivered by Seller, and are or will be
legal, valid and binding obligations of Seller, enforceable against Seller in
accordance with their terms. No consents and permissions are required to be
obtained by Seller for the execution and performance of this Agreement and the
other documents to be executed by Seller hereunder. The consummation of the
transactions contemplated herein and the fulfillment of the terms hereof will
not result in a breach of any of the terms or provisions of, or constitute a
default under, any agreement or document to which Seller is a party or by which
it is bound, or any order, rule or regulation of any court or of any federal or
state regulatory body or any administrative agency or any other governmental
body having jurisdiction over Seller or the Project.
C.    No Proceedings.


Except as set forth in Exhibit B and except for matters covered by insurance, to
Seller’s actual knowledge, Seller has not received any written notice that there
is currently pending, and to Seller’s actual knowledge there is not threatened
in writing, any action, suit or proceeding, including condemnation, eminent
domain or similar proceedings, before any court or governmental agency or body
against Seller or the Project which might have any material adverse result to
the Project or Seller’s ability to convey the Project. Without limiting the
generality of the foregoing, to Seller’s actual knowledge (i) Seller has
received no written notice of any pending, and there is not threatened in
writing, any zoning changes with respect to the Project, and Seller has not
initiated any pending request or application for a zoning change with respect to
the Project, and (ii) Seller has not received any written notices from any
governmental entities of violations or alleged violations of any laws, rules,
regulations or codes, including building codes, with respect to the Project
which have not been corrected to the satisfaction of the governmental agency
issuing such notices.
D.    Ground Leases and Ancillary Agreements


Attached hereto as Exhibit A-1 is a list of all ground leases encumbering the
Medical Office Buildings, and attached hereto as Exhibit A-2 are the ancillary
agreements held by Seller in connection with the Ground Leases. The Ground
Leases and Ancillary Agreements have not been modified or amended except as set
forth on Exhibit A-2 attached hereto. Seller has either delivered to Purchaser
or made available to Purchaser on the Broker’s Web Site true, correct and
complete copies of the Ground Leases and Ancillary Agreements. To Seller’s
actual knowledge, all of the Ground Leases and Ancillary Agreements are in full
force and effect. Seller has neither given nor received any written notice
alleging any default under any Ground Lease or Ancillary Agreement that has not
been cured, and to Seller's actual knowledge, all of the Ground Leases and
Ancillary Agreements are free from material default.


E.    Condominium Declarations




--------------------------------------------------------------------------------





Attached hereto as Exhibit A-3 is a list of all condominium declarations
encumbering the Medical Office Buildings. To Seller’s actual knowledge, the
Condominium Declarations have not been modified or amended except as set forth
on Exhibit A-3 attached hereto and are in full force and effect. Seller has
either delivered to Purchaser or made available to Purchaser on the Broker’s Web
Site true, correct and complete copies of the Condominium Declarations. To
Seller's actual knowledge, all of the Condominium Declarations are in full force
and effect. To Seller’s actual knowledge, Seller has neither given nor received
any written notice alleging any default under any Condominium Declarations that
has not been cured, and to Seller's actual knowledge, all of the Condominium
Declarations are free from material default.
  
F.    Contracts.


Attached hereto as Exhibit C is a list of all contracts or agreements to which
Seller is a party for the providing of services to the Project and the leasing
of equipment for the Project (which contracts and agreements, together with the
contracts and agreements entered into with respect to the Project after the date
hereof pursuant to Section 5 below, are herein referred to collectively as the
“Contracts”). Seller has delivered to Purchaser or made available to Purchaser
on the Broker’s Web Site true, correct and complete copies of the Contracts.
Except as set forth on such Exhibit, to Seller’s actual knowledge, all of the
Contracts are in full force and effect and free from material default.
G.    Tenant Leases.


Attached hereto as Exhibit D-1 is a list of all outstanding leases or agreements
pursuant to which any person occupies, or has the right to occupy, space in the
Project (which leases, agreements and other documents, together with the lease
documents entered into with respect to the Project after the date hereof
pursuant to Section 5 below, are herein referred to collectively as the "Tenant
Leases"). Exhibit D-1 also includes a list of all security deposits currently
being held by Seller in connection with the Tenant Leases, all of which have
been paid by the tenants in cash. Seller has delivered to Purchaser or made
available to Purchaser on the Broker’s Web site true, correct and complete
copies of the Tenant Leases. Except as shown on Exhibit D-2, (i) to Seller’s
actual knowledge all of the Tenant Leases are in full force and effect, (ii)
Seller has not give any written notice alleging any default under any Tenant
Leases that has not been cured, (iii) to Seller’s actual knowledge Seller has
not received any written notice alleging any default under any Tenant Leases
that has not been cured, and (iv) to Seller’s actual knowledge all of the Tenant
Leases are free from material default other than as set forth in the accounts
receivable reports previously delivered to Purchaser. Attached hereto as Exhibit
D-3 is a list of all brokerage commissions or leasing fees due now or payable in
the future in connection with the Tenant Leases and all tenant improvement
allowances for the current terms of their Tenant Leases that have not been fully
used by the applicable Tenant.
H.    ERISA.


Seller is not and is not acting on behalf of an "employee benefit plan" within
the meaning of Section 3(3) of the Employee Retirement Income Security Act of
1974, as amended, a "plan" within the meaning of Section 4975 of the Internal
Revenue Code of 1986, as amended, or an entity deemed to hold "plan assets"
within the meaning of 29 C.F.R. § 2510.3-101 of any such employee benefit plan
or plans.




--------------------------------------------------------------------------------



I.    OFAC.


Seller is currently in compliance with, and shall at all times during the term
of this Agreement (including any extension thereof) remain in compliance with,
the regulations of the Office of Foreign Asset Control of the Department of the
Treasury (including those named on its Specially Designated Nationals and
Blocked Persons List) and any statute, executive order (including the September
24, 2001, Executive Order Blocking Property and Prohibiting Transactions with
Persons Who Commit, Threaten to Commit, or Support Terrorism), or other
governmental action relating thereto ("OFAC").
J.    Purchase Options.


Other than the purchase options contained in the Ground Leases, (i) Seller has
not granted any option or right of first refusal to purchase any Project, and
(ii) To Seller’s actual knowledge, no predecessor to Seller has granted any
option or right of first refusal to purchase any Project.
K.    No Employees.


Seller has no employees.
L.    Environmental.
Seller has provided to Purchaser true, correct and complete copies of all
environmental reports relating to the Project that are in Seller’s possession or
control.
M.    Limitations on Representations and Warranties.


As used herein, the term "Seller's actual knowledge" means the conscious
knowledge of Laurence C. Harris and G. Lucas Kimmel, the asset managers for the
Project, after inquiry of the property manager with respect to the
representations in Subsections 3(F) and (G), and such persons shall not have any
personal liability or be obligated to perform any due diligence investigations
in connection with making any representations or warranties herein. Except for
the representations and warranties set forth in Subsections 3(A) and 3(B) above
which shall survive the Closing indefinitely, all representations and warranties
of Seller in this Agreement shall terminate 270 days after the Closing and
Seller shall have no liability thereafter with respect to such representations
and warranties except to the extent Purchaser has alleged a claim in writing
against Seller during such 270 day period for breach of any representation or
warranty and filed a lawsuit against Seller with respect thereto within 60 days
after such 270 day period. If Purchaser is aware at Closing or receives any
information prior to Closing which indicates that any of Seller's
representations or warranties in this Agreement are not true as of the Closing
and Purchaser elects nonetheless to proceed with the Closing, Purchaser shall be
deemed to have waived any claim for breach of such representation or warranty.
In addition, (i) Seller shall be relieved of any liability for the
representations and warranties contained in Paragraph 3(D) with respect to any
Ground Lease to the extent Purchaser has received an estoppel certificate
covering the matters set forth in Paragraph 3(D) from the party who is the
ground lessor under such Ground Lease; (ii) Seller shall be relieved of any
liability for the representations and warranties contained in Paragraph 3(E)
with respect to any Condominium Declarations to the extent Purchaser has
received an estoppel certificate covering the matters set forth in Paragraph
3(E) from the applicable condominium association, and (iii) Seller shall be
relieved of any liability for the representations and warranties contained in
Paragraph 3(G) with




--------------------------------------------------------------------------------



respect to any Tenant Lease to the extent Purchaser has received an estoppel
certificate covering the matters set forth in Paragraph 3(G) from the party who
is the tenant under such Tenant Lease.
N.    Disclaimer.


EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT OR IN ANY CLOSING DOCUMENTS
EXECUTED BY SELLER, PURCHASER ACKNOWLEDGES AND AGREES THAT SELLER HAS NOT MADE,
DOES NOT MAKE AND SPECIFICALLY NEGATES AND DISCLAIMS ANY REPRESENTATIONS,
WARRANTIES, PROMISES, COVENANTS, AGREEMENTS OR GUARANTIES OF ANY KIND OR
CHARACTER WHATSOEVER, WHETHER EXPRESS OR IMPLIED, ORAL OR WRITTEN, PAST, PRESENT
OR FUTURE, OF, AS TO, CONCERNING OR WITH RESPECT TO (A) THE VALUE, NATURE,
QUALITY OR CONDITION OF THE PROJECT, INCLUDING, WITHOUT LIMITATION, THE WATER,
SOIL AND GEOLOGY, (B) THE INCOME TO BE DERIVED FROM THE PROJECT, (C) THE
SUITABILITY OF THE PROJECT FOR ANY AND ALL ACTIVITIES AND USES WHICH PURCHASER
OR ANY TENANT MAY CONDUCT THEREON, (D) THE COMPLIANCE OF OR BY THE PROJECT OR
ITS OPERATION WITH ANY LAWS, RULES, ORDINANCES OR REGULATIONS OF ANY APPLICABLE
GOVERNMENTAL AUTHORITY OR BODY, (E) THE HABITABILITY, MERCHANTABILITY,
MARKETABILITY, PROFITABILITY OR FITNESS FOR A PARTICULAR PURPOSE OF THE PROJECT,
(F) THE MANNER OR QUALITY OF THE CONSTRUCTION OR MATERIALS, IF ANY, INCORPORATED
INTO THE PROJECT, (G) THE MANNER, QUALITY, STATE OF REPAIR OR LACK OF REPAIR OF
THE PROJECT, OR (H) COMPLIANCE WITH ANY ENVIRONMENTAL PROTECTION, POLLUTION OR
LAND USE LAWS, RULES, REGULATIONS, ORDERS OR REQUIREMENTS, INCLUDING THE
EXISTENCE IN OR ON THE PROJECT OF HAZARDOUS MATERIALS OR (I) ANY OTHER MATTER
WITH RESPECT TO THE PROJECT; AND PURCHASER HEREBY WAIVES ANY RIGHT TO MAKE ANY
CLAIM BASED ON ANY OF THE FOREGOING, INCLUDING, WITHOUT LIMITATION, ANY RIGHT TO
MAKE ANY CLAIM AGAINST SELLER BASED ON THE VIOLATION OF ANY ENVIRONMENTAL LAWS.
ADDITIONALLY, NO PERSON ACTING ON BEHALF OF SELLER IS AUTHORIZED TO MAKE, AND BY
EXECUTION HEREOF PURCHASER ACKNOWLEDGES THAT NO PERSON HAS MADE, ANY
REPRESENTATION, AGREEMENT, STATEMENT, WARRANTY, GUARANTY OR PROMISE REGARDING
THE PROJECT OR THE TRANSACTION CONTEMPLATED HEREIN; AND NO SUCH REPRESENTATION,
WARRANTY, AGREEMENT, GUARANTY, STATEMENT OR PROMISE IF ANY, MADE BY ANY PERSON
ACTING ON BEHALF OF SELLER SHALL BE VALID OR BINDING UPON SELLER UNLESS
EXPRESSLY SET FORTH HEREIN OR IN ANY CLOSING DOCUMENTS EXECUTED BY SELLER.
PURCHASER FURTHER ACKNOWLEDGES AND AGREES THAT HAVING BEEN GIVEN THE OPPORTUNITY
TO INSPECT THE PROJECT, PURCHASER IS RELYING SOLELY ON ITS OWN INVESTIGATION OF
THE PROJECT AND NOT ON ANY INFORMATION PROVIDED OR TO BE PROVIDED BY SELLER
EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, AND AGREES TO ACCEPT THE
PROJECT AT THE CLOSING AND WAIVE ALL OBJECTIONS OR CLAIMS AGAINST SELLER
(INCLUDING, BUT NOT LIMITED TO, ANY RIGHT OR CLAIM OF CONTRIBUTION) ARISING FROM
OR RELATED TO THE PROJECT OR TO ANY HAZARDOUS MATERIALS ON THE PROJECT EXCEPT AS
EXPRESSLY SET FORTH IN THIS AGREEMENT. PURCHASER FURTHER ACKNOWLEDGES AND AGREES
THAT ANY INFORMATION PROVIDED OR TO BE PROVIDED WITH RESPECT TO THE PROJECT WAS
OBTAINED FROM A VARIETY OF SOURCES AND THAT SELLER HAS NOT MADE ANY




--------------------------------------------------------------------------------



INDEPENDENT INVESTIGATION OR VERIFICATION OF SUCH INFORMATION AND MAKES NO
REPRESENTATIONS AS TO THE ACCURACY, TRUTHFULNESS OR COMPLETENESS OF SUCH
INFORMATION EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT. SELLER IS NOT
LIABLE OR BOUND IN ANY MANNER BY ANY VERBAL OR WRITTEN STATEMENT, REPRESENTATION
OR INFORMATION PERTAINING TO THE PROJECT, OR THE OPERATION THEREOF, FURNISHED BY
ANY REAL ESTATE BROKER, CONTRACTOR, AGENT, EMPLOYEE, SERVANT OR OTHER PERSON,
EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT OR IN ANY CLOSING DOCUMENTS
EXECUTED BY SELLER. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT OR IN ANY
CLOSING DOCUMENTS EXECUTED BY SELLER, PURCHASER FURTHER ACKNOWLEDGES AND AGREES
THAT TO THE MAXIMUM EXTENT PERMITTED BY LAW, THE SALE OF THE PROJECT AS PROVIDED
FOR HEREIN IS MADE ON AN "AS IS" CONDITION AND BASIS WITH ALL FAULTS. IT IS
UNDERSTOOD AND AGREED THAT THE PURCHASE PRICE HAS BEEN ADJUSTED BY PRIOR
NEGOTIATION TO REFLECT THAT ALL OF THE PROJECT IS SOLD BY SELLER AND PURCHASED
BY PURCHASER SUBJECT TO THE FOREGOING. THE PROVISIONS OF THIS SUBSECTION SHALL
SURVIVE THE CLOSING OR ANY TERMINATION HEREOF.


In connection with the releases set forth above, Purchaser, on behalf of itself,
its successors, assigns and successors-in-interest and such other persons and
entities, waives the benefit of California Civil Code Section 1542, which
provides as follows:


"A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor."


Initials of Purchaser:                Initials of Seller:


________________________        __________________________




SECTION 4. REPRESENTATIONS AND WARRANTIES OF PURCHASER.


Purchaser hereby represents and warrants to Seller as of the date hereof as
follows:
A.    Due Organization.


Purchaser is a limited liability company duly organized, validly existing and in
good standing under the laws of the State of Delaware. Purchaser has full power
and authority, and is duly authorized, to execute, enter into, deliver and
perform this Agreement and its obligations hereunder.
B.    Power.


This Agreement and all other agreements, instruments and documents required to
be executed or delivered by Purchaser pursuant hereto have been or (if and when
executed) will be duly executed and delivered by Purchaser, and are or will be
legal, valid and binding obligations of Purchaser, enforceable against Purchaser
in accordance with their terms. No consents and permissions are required to be
obtained by Purchaser for the execution and performance of this Agreement and
the other documents




--------------------------------------------------------------------------------



to be executed by Purchaser hereunder. The consummation of the transactions
contemplated herein and the fulfillment of the terms hereof will not result in a
breach of any of the terms or provisions of, or constitute a default under, any
agreement or document to which Purchaser is a party or by which it is bound, or
any order, rule or regulation of any court or of any federal or state regulatory
body or any administrative agency or any other governmental body having
jurisdiction over Purchaser.
C.    No Proceedings.


Purchaser has not received any written notice that there is currently pending
any proceedings, legal, equitable or otherwise, against Purchaser which would
affect its ability to perform its obligations hereunder.
D.    ERISA.


Purchaser is not and is not acting on behalf of an "employee benefit plan"
within the meaning of Section 3(3) of the Employee Retirement Income Security
Act of 1974, as amended, a "plan" within the meaning of Section 4975 of the
Internal Revenue Code of 1986, as amended, or an entity deemed to hold "plan
assets" within the meaning of 29 C.F.R. § 2510.3-101 of any such employee
benefit plan or plans.


E.    OFAC


Purchaser is currently in compliance with, and shall at all times during the
term of this Agreement (including any extension thereof) remain in compliance
with, the regulations of the OFAC.
F.    Limitations on Representations and Warranties.


Except for the representations and warranties set forth in Subsections 4(A) and
4(B) above which shall survive the Closing indefinitely, all representations and
warranties of Purchaser in this Agreement shall terminate 270 days after the
Closing and Purchaser shall have no liability thereafter with respect to such
representations and warranties except to the extent Seller has alleged a claim
in writing against Purchaser during such 270 day period for breach of any
representation or warranty and filed a lawsuit against Purchaser with respect
thereto within 60 days after such 270 day period. If Seller is aware at Closing
or receives any information prior to Closing which indicates that any of
Purchaser's representations or warranties in this Agreement are not true as of
the Closing and Seller elects nonetheless to proceed with the Closing, Seller
shall be deemed to have waived any claim for breach of such representation or
warranty.
SECTION 5. OPERATION OF THE PROJECT PRIOR TO CLOSING.


Seller agrees to do all of the following, from and after the date hereof and
prior to the Closing:


(A)    Operate and maintain the Project in the same manner as it is currently
being operated and shall, subject to damage, destruction or loss to the Project
in which event Purchaser shall have the rights set forth in Section 7(D) below,
cause the Project to be, on the Closing Date, in the same condition as exists as
of the date of this Agreement (normal wear and tear excepted).




--------------------------------------------------------------------------------





(B)     Maintain, or cause to be maintained, all existing insurance carried by
Seller on the Improvements.


(C)    Without the prior written consent of Purchaser (except in the case of
emergencies and except for tenant improvements required or permitted under the
Tenant Leases), not make, or obligate itself to make, any material alterations
or modifications to the Project.


(D)    Without the prior written consent of Purchaser, not amend or modify the
Ground Leases, Ancillary Agreements or Condominium Documents.


(E)    Without the prior written consent of Purchaser, not enter into any new
agreements affecting the Project after the date that is three (3) business days
prior to the Due Diligence Deadline which would survive the Closing, including
any leases or contracts, and not make any modifications or amendments to any
agreements affecting the Project after the date that is three (3) business days
prior to the Due Diligence Deadline which would survive the Closing; provided,
however, (i) Seller shall not be obligated to obtain Purchaser’s consent for any
agreements or modifications which can be terminated on not more than 30 days’
notice without the payment of any premium or penalty, and (ii) without the prior
written consent of Purchaser, Seller shall not make any modifications or
amendments to any Tenant Leases (whether before or after the Due Diligence
Deadline). Purchaser shall not unreasonably withhold its consent to any such
agreements, modifications or amendments; and Purchaser shall be deemed to have
given its consent thereto if Purchaser does not notify Seller of its disapproval
within three (3) business days after receipt of a term sheet setting forth the
material terms of the proposed agreement, modification or amendment. With
respect to any leases, agreements or amendments executed by Seller before the
Due Diligence Deadline, Seller shall deliver copies thereof to Purchaser no
later than three (3) business days prior to the Due Diligence Deadline.


(F)    Terminate effective as soon as reasonably possible on or after Closing
any Contracts which Purchaser has prior to the Closing requested Seller in
writing to terminate provided (i) such Contracts are terminable, (ii) Purchaser
gives Seller written notice requesting such termination, and (iii) Purchaser
pays any fees or penalties which are necessary to terminate such Contracts;
provided, however, in no event shall Seller be obligated to deliver any
termination notices until after the Due Diligence Deadline. Notwithstanding the
foregoing, all property management and leasing agreements shall be terminated by
Seller at Seller’s sole expense effective as of the Closing (without need of
further request from Purchaser to do so).


(G)    Cooperate with Purchaser in Purchaser's efforts to obtain Subordination,
Non-Disturbance and Attornment Agreements from tenants designated by Purchaser.
SECTION 6. ACCESS TO THE PROJECT.


Heitman Capital Management LLC and NexCore Group LP and Seller have entered into
an Access Agreement, dated July 23, 2013, for the Project (the “Access
Agreement”). The obligations of such parties under the Access Agreement shall
survive the execution of this Agreement and the Closing or termination of this
Agreement.




--------------------------------------------------------------------------------



SECTION 7. CONDITIONS TO CLOSING.


In addition to the conditions provided in other provisions of this Agreement,
the parties' obligations to perform their undertakings provided in this
Agreement, are each conditioned on the fulfillment of each of the following
which is a condition to such party's obligation to perform hereunder (subject to
such party's waiver in strict accordance with Section 9 below):     


(A)    Purchaser has ordered a survey of each Individual Property (each a
"Survey") certified to Purchaser and the Title Company, and Seller has ordered a
current title insurance commitment from the Title Company for each Individual
Property (each a "Title Commitment"). Purchaser shall have until the Due
Diligence Deadline to deliver written notice (“Purchaser’s Title Notice”) to
Seller of any matters set forth in any Survey or Title Commitment which have
been disapproved by Purchaser, and all matters set forth therein which have not
been disapproved by Purchaser in Purchaser’s Title Notice shall be deemed
"Permitted Exceptions." If Purchaser disapproves any such matters as set forth
above, Seller shall have five (5) business days after the Due Diligence Deadline
in which to send Purchaser written notice in its sole discretion (“Seller’s
Title Notice”) notifying Purchaser that it has elected to cure (which may be by
causing the matter to be insured over in a manner reasonably acceptable to
Purchaser) on or prior to Closing any matters which Purchaser has disapproved;
and Seller shall be deemed to have elected not to cure any other matters set
forth in Purchaser’s Title Notice, provided, however, Seller shall in any event
cause any mortgages or deeds of trust placed on the Project by Seller to be
discharged and released on or prior to the Closing. Seller may extend the
Closing Date for up to thirty (30) days in order to cure any title exceptions
which Seller has elected or is obligated to cure hereunder. If Seller does not
elect to correct (which may be by causing the matter to be insured over in a
manner reasonably acceptable to Purchaser) any matters disapproved by Purchaser
as set forth above, Purchaser shall have two (2) business days after receipt of
Seller’s Title Notice (or two (2) business days after the end of the five (5)
business day period for the sending of Seller’s Title Notice if Seller does not
elect to send a Seller’s Title Notice) in which to elect either to waive its
objection to such matters in which case such matters shall be deemed Permitted
Exceptions or terminate this Agreement and obtain a refund of the Earnest Money;
and Purchaser shall be deemed to have elected to waive its objection to such
matters if Purchaser does not notify Seller of its election to terminate this
Agreement within such two (2) business day period.


(B)    As a condition of Purchaser's obligation to proceed with Closing (and not
as a default), Purchaser shall be satisfied in its sole and absolute discretion
with all aspects of the Project; provided, however, if Purchaser does not notify
Seller by the Due Diligence Deadline that it is not so satisfied, this condition
shall be deemed waived by Purchaser. If Purchaser does notify Seller by the Due
Diligence Deadline that it is not satisfied with the Project, this Agreement
shall terminate, except for those provisions which by their terms survive such
termination; and the Earnest Money shall be refunded to Purchaser.


(C) As a condition to each party's obligation to perform hereunder, the due
performance by the other of all undertakings and agreements to be performed by
the other hereunder and the truth in all material respects of each
representation and warranty as set forth herein made pursuant to this Agreement
by the other at the Closing Date except for such changes as are permitted under
the terms of this Agreement; provided, however, if either party cannot remake
any of its




--------------------------------------------------------------------------------



representations and warranties in all material respects as of Closing through no
fault of its own (it being acknowledged that a party shall be deemed to be at
fault if any of its representations and warranties are not true in all material
respects as of the date hereof), the other party's sole remedies shall either be
to terminate this Agreement or waive the condition that such representation or
warranty be remade as of Closing.


(D) As a condition to Purchaser's obligation to perform hereunder (and not as a
default), that there shall not have occurred between the date hereof and the
Closing Date, inclusive, destruction of or damage or loss to the Project
(whether or not covered by insurance proceeds) from any cause whatsoever the
cost of which to repair exceeds (i) $3,000,000 in the aggregate, (ii) $300,000
in the case of the Individual Property known as “Sun Lakes” or (iii) 15% of the
allocated Purchase Price in the case of any other Individual Property. Seller
shall promptly notify Purchaser of such damage, and Purchaser shall have five
(5) business days after receipt of such notice in which to elect to terminate
this Agreement and receive a refund of the Earnest Money. If Purchaser does not
elect to terminate this Agreement within such period or if the cost of repairing
the damage to the Project is less than all of the thresholds set forth above,
the parties shall proceed with the Closing in which case Seller shall assign to
Purchaser any claims for proceeds from the insurance policies covering such
destruction or damage and provide Purchaser with a credit at Closing in the
amount of any deductible, and there shall be no other adjustment in the Purchase
Price except for a credit for any uninsured loss to the extent provided for
below and Seller shall have no obligation to repair such damage. If there is any
damage to the Project which is uninsured and the amount of the uninsured loss is
less than $3,000,000, then Seller shall provide Purchaser with a credit at
Closing for the amount of the uninsured loss. If there is any damage to the
Project which is uninsured and the amount of the uninsured loss is greater than
$3,000,000, then Seller shall notify Purchaser in writing as to whether Seller
will or will not provide Purchaser with a credit at Closing for the amount of
the uninsured loss; and if Seller elects not to provide Purchaser with a credit
at Closing for the amount of any uninsured loss, then Purchaser shall be
entitled to terminate this Agreement.


(E) As a condition to Purchaser's obligation to perform hereunder (and not as a
default), that there shall not have occurred at any time or times on or before
the Closing Date any taking or threatened taking of the Project or any material
part thereof by condemnation, eminent domain or similar proceedings; provided,
however, Purchaser may elect to waive such condition in which case Seller shall
assign to Purchaser at Closing all of Seller's right, title and interest in and
to any proceeds resulting from any such proceeding. Any taking that materially
adversely affects access or creates any legal non-compliance or causes any
violation or creates any termination right under any Ground Lease, Tenant Lease
or Ancillary Agreement shall be deemed material.


(F)    As a condition to Seller’s and Purchaser’s obligations to perform
hereunder (and not as a default) Seller shall have delivered to Purchaser
written consents (the “Ground Lessor Consents”) from the Ground Lessors to the
transactions set forth herein where required under the terms of their Ground
Leases; and as a condition to Purchaser’s obligations to perform hereunder (and
not as a default) Seller shall have delivered to Purchaser written
acknowledgments (the "Ground Lessor Estoppel Certificates") for each Ground
Lease from the applicable Ground Lessor, dated as of a date not more than sixty
(60) days prior to Closing, without material deviation from either the form
attached hereto as Exhibit E-1 or the forms




--------------------------------------------------------------------------------



required under the Ground Leases. Seller shall use reasonable efforts to obtain
the Ground Lessor Consents and Ground Lessor Estoppel Certificates. If Seller is
unable to obtain all of the Ground Lessor Consents, this Agreement shall
terminate and the Earnest Money shall be refunded to Purchaser; and, if Seller
is unable to obtain the Ground Lessor Estoppel Certificates required herein,
Purchaser shall have the option as its sole and exclusive remedies of (i)
terminating this Agreement and obtaining a refund of the Earnest Money or (ii)
proceeding with the Closing and waiving the requirement that it receive any
missing Ground Lessor Estoppel Certificates. If any of the Ground Lessor
Consents and/or Ground Lessor Estoppel Certificates have not been received by
the scheduled Closing Date, either party may elect to extend the Closing Date
for up to ten (10) days to continue to attempt to obtain the missing Ground
Lessor Consents and/or Ground Lessor Estoppel Certificates.


(G)    Seller shall use reasonable efforts to obtain estoppel certificates from
the other parties to the Ancillary Agreements, which estoppel certificates shall
be in substantially the form of Exhibit E attached hereto and may be combined
with the Ground Lessor Estoppel Certificates where applicable; provided,
however, such estoppel certificates shall not be a condition of Closing
hereunder, and Seller’s failure to obtain such estoppel certificates shall not
relieve Purchaser of its obligations hereunder.


(H)    As a condition to Purchaser’s obligations to perform hereunder (and not
as a default) Seller shall have delivered to Purchaser written acknowledgments
(the "Condominium Association Estoppel Certificates") for each Condominium
Declaration from the applicable condominium association, dated as of a date not
more than sixty (60) days prior to Closing, without material deviation from
either the form attached hereto as Exhibit E-2 or the forms required under the
Condominium Declarations. Seller shall use reasonable efforts to obtain the
Condominium Association Estoppel Certificates. If Seller is unable to obtain the
Condominium Association Estoppel Certificates required herein, Purchaser shall
have the option as its sole and exclusive remedies of (i) terminating this
Agreement and obtaining a refund of the Earnest Money or (ii) proceeding with
the Closing and waiving the requirement that it receive any missing Condominium
Association Estoppel Certificates.


(I)    As a condition to Purchaser’s obligations to perform hereunder (and not
as a default) Seller shall have delivered to Purchaser written acknowledgments
(the "Tenant Estoppel Certificates") from the tenants under the following Tenant
Leases, dated as of a date not more than sixty (60) days prior to Closing,
without material deviation from either the form attached hereto as Exhibit F,
the forms required under their leases or, in the case Dignity Health, its
standard form, from at least 75% of the occupied square footage in the Project,
including in all events Tenant Estoppel Certificates for all Tenant Leases of
4,000 square feet or more and for all Tenant Leases at the Project with Dignity
Health, the Tenant Lease with Lakeside Medical Organization for space at 1500 S.
Central, Glendale, California; the Tenant Leases with Kidney Center, Inc. and
Healthcare Partners, LLC for space at 18546 Roscoe, Northridge, California; and
the Tenant Lease with Facey Medical Group at 18460, Roscoe, Northridge,
California (the “Required Tenant Estoppel Certificates”). Seller shall use
reasonable efforts to obtain Tenant Estoppel Certificates from all of the
tenants at the Project, but receipt of Tenant Estoppel Certificates shall not be
a condition of Closing except for the Required Tenant Estoppel Certificates. If
Seller is unable to obtain the Required Tenant Estoppel Certificates, Purchaser
shall have the option as its sole and exclusive remedies of (i) terminating this
Agreement and




--------------------------------------------------------------------------------



obtaining a refund of the Earnest Money or (ii) proceeding with the Closing and
waiving the requirement that it receive any missing Tenant Estoppel
Certificates; provided, however, if the Required Tenant Estoppel Certificates
have not been received by the scheduled Closing Date, either party may elect to
extend the Closing Date for up to ten (10) days to continue to attempt to obtain
the Required Tenant Estoppel Certificates.


SECTION 8. CLOSING.


A.    Time.


The Closing hereunder shall occur on the Closing Date at the offices of the
Title Company.
B.    Actions.


At the Closing, Seller shall convey the Project to Purchaser; and Purchaser
shall pay to Seller the Purchase Price, plus or minus prorations as set forth
herein. The Closing shall occur through an escrow, the cost of which shall be
shared equally between Purchaser and Seller. Seller shall convey, and Purchaser
shall receive, full possession of the Project at Closing, subject only to (i)
the Tenant Leases, (ii) Permitted Exceptions, (iii) real estate and personal
property taxes not yet due and payable, and (iv) all federal, state and local
laws, ordinances and regulations.
C.    Deliveries.


(1)    At the Closing, Purchaser shall receive each of the following, in form
and substance reasonably satisfactory to Purchaser (it being agreed by Purchaser
that the documents attached hereto as exhibits are satisfactory in form to
Purchaser), all of which shall have been deposited by Seller in escrow with the
Title Company at least one (1) business day prior to the Closing Date:


(a) Assignments of the Ground Leases and Ancillary Agreements in the form
attached hereto as Exhibit G-1 for any portions of the Project located in
California and Assignments of the Ground Leases and Ancillary Agreements in the
form attached hereto as Exhibit G-2 for any portions of the Project located in
Arizona (collectively, the “Assignments of Ground Leases”), each duly executed
by Seller;


(b)    a bill of sale and assignment for the Personal Property in the form of
Exhibit H, executed by Seller;


(c) an assignment of the Contracts, in the form of Exhibit I attached hereto
(the "Assignment of Contracts "), executed by Seller, assigning to Purchaser all
of the Contracts except for those Contracts which have been terminated effective
on or prior to the Closing in accordance with the terms hereof;


(d) an assignment of the Tenant Leases, in the form of Exhibit J hereto (the
"Assignment of Tenant Leases"), executed by Seller;






--------------------------------------------------------------------------------



(e) notices to each of the tenants under the Tenant Leases, notifying them of
the sale of the Project and directing them to pay all future rent as Purchaser
may direct; and notices to the other parties to any Contracts assigned to
Purchaser hereunder, notifying them of the sale of the Project and directing
them where to send future invoices for the Project.


(f) a closing statement setting forth all prorations and credits required
hereunder;


(g) an affidavit from Seller that it is not a "foreign person" or subject to
withholding requirements under the Foreign Investment in Real Property Tax Act
of 1980, as amended, and a California Form RE-593, duly executed by Seller for
the portions of the Project located in California;


(h) the original of all Tenant Leases, Contracts, licenses and permits, plans
and specifications, operating manuals and guaranties and warranties with respect
to the Project to the extent they are in the possession of Seller or its agents,
provided, however, Seller shall have access to such items after Closing to the
extent reasonably necessary for Seller to resolve any legal matters with respect
to the Project relating to the period prior to the Closing;


(i) such evidence as Purchaser or the Title Company may reasonably require as to
the due authorization, execution and delivery by Seller of this Agreement and
the documents required to be executed by Seller hereunder;


(j) a certificate executed by Seller reaffirming that Seller’s representations
and warranties set forth in this Agreement are true and correct in all material
respects as of the Closing except as may be set forth in such certificate,
provided such certificate shall be subject to the qualifications and limitations
on Seller’s liabilities set forth in this Agreement;


(k)    an Affidavit of Property Value for those portions of the Project located
in Arizona;


(l)    Special warranty deeds for all condominium units comprising any portion
of the Project and for all Improvements; and


(m)    any other required state, county or municipal transfer tax declarations,
notices or filings, and any reasonable and customary documentation required by
the Title Company in order for the Title Company to issue the Title Policy.
            
(2)    At the Closing Seller shall have received each of the following, in form
and substance reasonably satisfactory to Seller (it being agreed by Seller that
the documents attached hereto as exhibits are satisfactory in form to Seller),
all of which shall have been deposited by Purchaser in escrow with the Title
Company at least one (1) business day prior to the Closing Date:


(a) payment of the Purchase Price, plus or minus prorations;




--------------------------------------------------------------------------------





(b) copies of the Assignments of Ground Lease, executed by Purchaser;


(c) copies of the Assignment of Contracts and the Assignment of Tenant Leases,
executed by Purchaser;


(d) such evidence as Seller or the Title Company may reasonably require as to
the due authorization, execution and delivery by Purchaser of this Agreement and
the documents required to be executed by Purchaser hereunder;


(e) a certificate executed by Purchaser reaffirming that Purchaser’s
representations and warranties set forth in this Agreement are true and correct
in all material respects as of the Closing except as may be set forth in such
certificate, provided such certificate shall be subject to the qualifications
and limitations on Purchaser’s liabilities set forth in this Agreement;


(f)     a preliminary change in ownership report as required under California
law for those portions of the Project located in California;


(g)    an Affidavit of Property Value for those portions of the Project located
in Arizona; and


(h)    any other required state, county or municipal transfer tax declarations,
notices or filings, and any reasonable and customary documentation required by
the Title Company in order for the Title Company to issue the Title Policy.
D.    Prorations.


The Purchase Price for the Project shall be subject to prorations and credits as
follows to be determined as of 12:01 A.M. on the Closing Date, the Closing Date
being a day of income and expense to Purchaser, with all prorations being based
on the actual number of days in the year; provided, however, unless Purchaser’s
funds have been received by the Title Company and Purchaser shall have
authorized their release (which authorization may be conditioned on Seller’s
performance of all of Seller’s obligations and satisfaction of all conditions to
closing that are to be satisfied by Seller) by 11:45 am Central Time on the
Closing Date, the prorations shall be determined as of 12:01 a.m. on the first
business day following the Closing Date:


1.    Purchaser shall receive a credit at Closing for all rents, including
estimated payments for operating expenses and real estate taxes, collected by
Seller prior to the Closing and allocable to the period after Closing but not
for any rent which has not been collected by Seller. No credit shall be given
Seller for accrued and unpaid rent or any other non-current sums due from
tenants until said sums are collected, and Seller shall retain the right to
collect any such rent provided Seller does not sue any tenants or terminate any
Tenant Leases. Purchaser shall use reasonable efforts after Closing to collect
any rent under the Tenant Leases which has accrued as of the Closing; provided,
however, Purchaser shall not be obligated to sue any tenants or exercise any
legal remedies under the Tenant Leases. Any portion of any rents collected
subsequent to the Closing Date and properly allocable to periods prior to the
Closing Date shall




--------------------------------------------------------------------------------



be paid, promptly after receipt, to Seller, but subject to all of the provisions
of this Section; and any portion thereof properly allocable to periods on or
subsequent to the Closing Date shall be paid to Purchaser. All payments
collected from tenants after Closing shall be applied to the rent designated by
the tenant making such payment. If such tenant does not designate the rent to
which such payment shall be applied, such payment shall first be applied to the
month in which the Closing occurs, then to any rent due to Purchaser for the
period after Closing and finally to any rent due to Seller for the period prior
to Closing; provided, however, notwithstanding the foregoing, if Seller collects
any payments from tenants after the period ending 60 days after Closing through
its own collection efforts, Seller may first apply such payments to rent due
Seller for the period prior to Closing. Any refundable cash security deposits
held by Seller at Closing shall be credited to Purchaser on the Closing Date.


2.    The adjustment rent or escalation payments payable under the Tenant Leases
for taxes and operating expenses shall be reprorated after their final
determination based on Seller’s and Purchaser’s respective share of such taxes
and operating expenses. Seller shall provide Purchaser with copies of its books
and records relating to the payment of taxes and operating expenses and amounts
collected from tenants relating thereto for the relevant periods occurring prior
to Closing. As soon as reasonably possible after the end of the year in which
the Closing occurs, Purchaser shall make a final calculation of the real estate
taxes and operating expenses for the Project for such year as well as the
adjustment rent or escalation payments payable under the Tenant Leases in
connection therewith. Purchaser shall also calculate Purchaser’s and Seller’s
share thereof as set forth in the preceding sentence, which calculation shall be
submitted to Seller for its reasonable approval. If Seller has collected more in
estimated payments from the tenants for operating expenses and taxes than it is
entitled to retain after the final reconciliations are completed, Seller shall
pay such excess to Purchaser for refund to the tenants; and, if Seller has
collected less in estimated payments than it is entitled to receive after the
final reconciliations are completed, Purchaser shall bill the tenants for such
amount and shall remit such amounts to Seller upon receipt.


3.    Except to the extent they are directly paid by the tenants, real estate
and personal property taxes due and payable with respect to the Project in the
year in which the Closing occurs (regardless of when such taxes are assessed or
accrue), together with any costs incurred by Seller in protesting such taxes or
the assessments on the Project, shall be prorated based on the portion of the
year which has elapsed prior to the Closing Date. If the amount of any such
taxes has not been determined as of Closing, such credit shall be based on the
most recent ascertainable taxes and shall be reprorated upon issuance of the
final tax bill. If the taxes can be paid on a discounted basis, the proration
shall be done on the basis of the discounted amount payable at the earlier of
the Closing Date or the date on which such taxes were paid. Seller shall also
give Purchaser a credit for any special assessments against the Project which
are due and payable prior to Closing, and Purchaser shall be responsible for all
special assessments due and payable on or after the Closing.


4.    If, after the Closing, Purchaser or Seller receives (in the form of a
refund, credit, or otherwise) any amounts as a result of a real property tax
contest, appeal, or protest (a "Protest"), such amounts will be applied as
follows: first, to reimburse Purchaser or Seller, as applicable, for all costs
incurred in connection with the Protest; second, to Purchaser for payment of
refunds payable to past, present, or future tenants of the Project, in
accordance with the terms of any




--------------------------------------------------------------------------------



Tenant Leases; and third, to Seller to the extent that such Protest covers the
period prior to the Closing Date and to Purchaser to the extent that such
Protest covers the period from and after the Closing Date. Seller will not
initiate any new Protest without the prior reasonable approval of Purchaser, and
Seller will not unreasonably refuse to initiate a Protest prior to the Closing
Date if Purchaser so requests in writing.


5.    Rent payable under the Ground Leases and charges payable under the
Ancillary Agreements.


6.    Utilities and fuel payable by the owner of the Project, including, without
limitation, steam, water, electricity, gas and oil, which are not directly paid
by tenants, shall be prorated as of the Closing. Seller shall use reasonable
efforts to cause the meters, if any, for utilities to be read the day on which
the Closing Date occurs and to pay the bills rendered on the basis of such
readings. If any such meter reading for any utility is not available, then
adjustment therefor shall be made on the basis of the most recently issued bills
therefor which are based on meter readings no earlier than thirty (30) days
prior to the Closing Date; and such adjustment shall be reprorated when the next
utility bills are received. Purchaser shall give Seller a credit at Closing for
all deposits with utility companies serving the Project in which case Seller
shall assign its rights to such deposits to Purchaser at the Closing; or, at
Seller’s option, Seller shall be entitled to receive a refund of such deposits
from the utility companies, and Purchaser shall post its own deposits.
  
7.    Charges payable by the owner of the Project under the Contracts assigned
to Purchaser pursuant to this Agreement.
  
8.    At Closing Purchaser shall receive a credit against the Purchase price in
the aggregate amount of $840,953 on account of various capital expense and ADA
compliance issues with the Project, which credit shall be allocated to various
Individual Properties as set forth on Exhibit L hereto.


    At least three (3) days prior to Closing, Seller shall deliver to Purchaser
a draft closing statement setting forth the prorations required hereunder.
Within sixty (60) days after the Closing Date, Purchaser and Seller shall agree
on a revised closing statement to the extent additional information is received
after Closing with respect to the prorations described above; and within one
hundred twenty (120) days after the end of the year in which the Closing has
occurred, Purchaser and Seller shall agree on final prorations provided,
however, Seller shall in any event be entitled to recover its share of any tax
refunds or percentage rents as set forth herein paid after such final
prorations. The party owing money to the other party based on any revisions to
the prorations shall make such payment within ten (10) business days after
agreement on such revisions.
E.    Closing Costs.


Purchaser shall pay (1) the cost of ALTA or extended coverage in the Title
Policy (defined below) and the cost of any endorsements, (2) the cost of the
survey of the Project, (3) one-half of any escrow or closing charge by the Title
Company, (4) the recording fees for the Assignments of Ground Lease and deeds,
(5) any sales or similar taxes payable on the transfer of the Personal Property,
and (6) its own due diligence and legal expenses. Seller shall pay (1) any
transfer taxes or deed stamps payable in connection with the recording of
Assignments of Ground Lease and deeds, (2) the title insurance




--------------------------------------------------------------------------------



premium for the basic (e.g., CLTA) portion of the Title Policy, (3) one-half of
any escrow or closing charge by the Title Company, (4) the recording fees for
recording releases of any liens which Seller is obligated or agrees hereunder to
discharge at Closing and (5) its own legal expenses.
F.
Leasing Expenses.



Except to the extent paid by Seller prior to the Closing, Seller shall give
Purchaser a credit at Closing in the amounts identified as Seller’s
responsibility in Exhibit K attached for outstanding leasing commissions, tenant
improvement obligations and rent abatement in connection with the current terms
of the Tenant Leases. Purchaser shall be responsible for, and shall indemnify
and hold Seller harmless against, (i) any brokerage commissions, tenant
improvement expenses, moving allowances and other leasing expenses for which and
to the extent Purchaser is provided a credit by Seller, (ii) any leasing
commissions, tenant improvement obligations and rent abatement identified on
Exhibit K attached hereto as Purchaser’s responsibility, (iii) any leasing
commissions, tenant improvement obligations and rent abatement owed in
connection with new Tenant Leases entered into after the date hereof and prior
to Closing with Purchaser’s approval or owed in connection with the exercise of
any renewal or expansion options exercised under the Tenant Leases after the
date hereof, and (iv) any commissions due Seller’s managing agent under its
management agreement for leases or lease amendments executed with respect to the
Project within ninety (90) days after the Closing provided the managing agent
had substantive discussions with the tenant regarding such lease or lease
amendment prior to Closing. Seller’s managing agent shall give Purchaser a list
of such tenants at the Closing.
G.    Title.


At the Closing, the Title Company shall issue to Purchaser an ALTA Policy of
Title Insurance or the form of title insurance policy prescribed by State law
(the "Title Policy") with Purchaser named as insured, dated as of the Closing
Date, with a liability limit equal to the Purchase Price, insuring that title to
the Leasehold Estates and the Improvements is vested in Purchaser, subject only
to the Permitted Exceptions and Tenant Leases. If the Title Policy discloses any
liens or encumbrances on the Project which are not Permitted Exceptions and
which Seller voluntarily created after the date hereof, Purchaser may remove
such liens at Closing by paying so much of the Purchase Price to the holders of
the liens as is necessary to do so, with such amounts being credited against the
Purchase Price. If the Title Policy discloses any other liens or encumbrances
which are not Permitted Exceptions, Purchaser may elect either to waive its
objection to such liens or encumbrances in which case they shall be deemed to be
Permitted Exceptions or terminate this Agreement except those provisions which,
by their terms, survive such termination.
H.    Other Leasing Related Price Adjustments.


If the lease renewal with Facey Medical Group at 18460, Roscoe, Northridge,
California (the "Facey Lease Renewal") is signed prior to Closing, then Seller
shall provide Purchaser with a credit at Closing in the amount of any unpaid
tenant improvement costs, leasing commissions and rent abatements relating to
such lease renewal to the extent set forth in Exhibit K as set forth above. If
the Facey Lease Renewal is not signed prior to Closing, then at Closing Exhibit
K will be revised to remove the leasing costs associated with the Facey renewal
and Seller shall deposit into an escrow at Closing an amount equal to three (3)
years’ rent (both base rent and estimated pass-through costs) budgeted to be
paid under the contemplated Facey Lease for the proposed renewal term as set
forth on Exhibit M hereto. Such escrow shall provide that during any period
between the expiration of the current term of the existing




--------------------------------------------------------------------------------



lease to Facey Medical Group and the date when the Facey Lease Renewal is
executed, on a monthly basis an amount equal to the rent that would have
otherwise been due under the Facey Lease Renewal, as set forth on Exhibit M,
shall be released to Purchaser except to the extent such rent is offset by rent
collected from Facey. In addition, Purchaser shall be entitled to use the funds
in such escrow to pay for leasing costs, including leasing commissions, tenant
improvement costs and rent abatement, associated with the Facey renewal. Any
funds remaining in the escrow after paying all of the foregoing shall be
released to Seller. Purchaser shall provide Seller with a copy of the signed
Facey Lease Renewal when executed and any leasing costs incurred in connection
with the Facey Lease Renewal.


If the contemplated lease of suite 200 at 300 Old River Road in Bakersfield to
Dignity Health (the "Dignity Lease") is signed prior to Closing, then Seller
shall provide Purchaser with a credit at Closing in the amount of any unpaid
tenant improvement costs, leasing commissions and rent abatements relating to
the initial term of such lease. If the Dignity Lease is not signed prior to
Closing, then at Closing Seller shall deposit $1,479,009 into an escrow at
Closing. Such escrow shall provide that until such time as the Dignity Lease is
signed $35,307 shall be released to Purchaser each month. At such time as the
Dignity Lease is signed, there shall be released to Purchaser from such escrow
an amount equal to the tenant improvement costs, leasing commissions and rent
abatements for the Dignity Lease plus reasonable legal fees incurred by
Purchaser in connection with the Dignity Lease, and the balance of the escrowed
funds shall be released to Seller. Purchaser shall provide Seller with a copy of
the signed Dignity Lease when executed, along with evidence of the tenant
improvement costs, leasing commissions, rent abatements and legal fees. If the
Dignity Lease is not executed within one year after Closing, all remaining
escrowed funds will be released to Purchaser.
I.    Sun Lakes ROFO.


Seller shall re-tender its first offer of purchase to the offeree (the "Sun
Lakes Offeree") with respect to the Individual Property located at 10440 E.
Riggs Road, Sun Lakes, Arizona (the "Sun Lakes Property") at its revised
allocated Purchase Price. If on the Closing Date the relevant offer period has
not expired without the Sun Lakes Offeree exercising its purchase right and the
Sun Lakes Offeree has not waived its purchase right, then the parties shall
deposit into an escrow all of the executed closing documents and the allocated
Purchase Price for the Sun Lakes Property. If the Sun Lakes Offeree does not
then exercise its purchase right within the offer period, the parties shall
proceed to close the purchase and sale of the Sun Lakes property within three
business days after the expiration of the offer period. If the Sun Lakes Offeree
timely exercises its purchase option and closes on the purchase of the Sun Lakes
Property, the Sun Lakes Property shall be excluded from purchase and sale
hereunder and the Purchase Price shall be reduced by the amount allocated to the
Sun Lakes Property and all deposits being held by the Title Company in
connection with the Sun Lakes Property shall be returned to their respective
depositors.
SECTION 9. WAIVER; SEVERABILITY.


Each party hereto may, at any time or times, at its election, waive any of the
conditions to its obligations hereunder by a written waiver expressly detailing
the extent of such waiver (and no other waiver or alleged waiver by such party
shall be effective for any purpose). No such waiver shall reduce the rights or
remedies of such party by reason of any breach by the other party or parties of
any of its or their obligations hereunder. If any term, covenant, condition or
provision of this Agreement, or the application thereof to any person or
circumstance, shall to any extent be held by a court of competent




--------------------------------------------------------------------------------



jurisdiction to be invalid, void or unenforceable, the remainder of the terms,
covenants, conditions or provisions of this Agreement, or the application
thereof to any person or circumstance, shall remain in full force and effect and
shall in no way be affected, impaired or invalidated thereby.
  
SECTION 10. BROKERS.


Each party represents and warrants to the other that it has not engaged or dealt
with any brokers or finders in connection with the transactions set forth herein
except for the Broker, and each party shall indemnify and hold the other party
harmless from any claim, liability, loss or damage resulting from the
indemnifying party’s breach of the foregoing representation and warranty. Seller
shall be obligated to pay any commissions or fees due the Broker.
SECTION 11. SURVIVAL; FURTHER INSTRUMENTS.


Except for provisions herein which reference any action to be taken after
Closing or as otherwise expressly set forth herein, none of the terms and
provisions herein shall survive the Closing. Each party will, whenever and as
often as it shall be requested so to do by the other, cause to be executed,
acknowledged or delivered any and all such further instruments and documents as
may be necessary or proper, in the reasonable opinion of the requesting party,
in order to carry out the intent and purpose of this Agreement and as are
consistent with this Agreement.
SECTION 12. NO THIRD PARTY BENEFITS.


This Agreement is made for the sole benefit of Purchaser and Seller and their
respective successors and assigns (subject to the limitation on assignment set
forth below), and no other person or persons shall have any right or remedy or
other legal interest of any kind under or by reason of this Agreement. Whether
or not either party hereto elects to employ any or all of the rights, powers or
remedies available to it hereunder, such party shall have no obligation or
liability of any kind to any third party by reason of this Agreement or by
reason of any of such party's actions or omissions pursuant hereto or otherwise
in connection with this Agreement or the transactions contemplated hereby.
SECTION 13. REMEDIES.
(A)    PROVIDED PURCHASER HAS NOT ELECTED TO TERMINATE THIS AGREEMENT PURSUANT
TO ANY OF PURCHASER’S RIGHTS TO DO SO CONTAINED HEREIN, IF PURCHASER COMMITS A
DEFAULT UNDER THIS AGREEMENT WHICH IS NOT CURED WITHIN FIVE BUSINESS DAYS AFTER
NOTICE (PROVIDED PURCHASER SHALL NOT BE ENTITLED TO ANY SUCH NOTICE OR CURE
PERIOD WITH RESPECT TO ITS OBLIGATIONS TO BE PERFORMED ON THE CLOSING DATE),
THEN ESCROW AGENT MAY BE INSTRUCTED BY SELLER TO CANCEL THE ESCROW AND SELLER
SHALL THEREUPON BE RELEASED FROM ITS OBLIGATIONS HEREUNDER. PURCHASER AND SELLER
AGREE THAT BASED UPON THE CIRCUMSTANCES NOW EXISTING, KNOWN AND UNKNOWN, IT
WOULD BE IMPRACTICAL OR EXTREMELY DIFFICULT TO ESTABLISH SELLER’S DAMAGE BY
REASON OF PURCHASER’S DEFAULT. ACCORDINGLY, PURCHASER AND SELLER AGREE THAT IT
WOULD BE REASONABLE AT SUCH TIME TO AWARD SELLER “LIQUIDATED DAMAGES” EQUAL TO
THE AMOUNT OF THE DEPOSIT PLACED INTO ESCROW BY PURCHASER PURSUANT TO
SECTION 2(A) OF THIS AGREEMENT PLUS ANY




--------------------------------------------------------------------------------



AND ALL ACCRUED INTEREST THEREON. SELLER AND PURCHASER ACKNOWLEDGE AND AGREE
THAT THE FOREGOING AMOUNT IS REASONABLE AS LIQUIDATED DAMAGES AND SHALL BE
SELLER’S SOLE AND EXCLUSIVE REMEDY IN LIEU OF ANY OTHER RELIEF, RIGHT OR REMEDY,
AT LAW OR IN EQUITY, TO WHICH SELLER MIGHT OTHERWISE BE ENTITLED BY REASON OF
PURCHASER’S DEFAULT UNDER THIS AGREEMENT. ACCORDINGLY, SELLER MAY INSTRUCT THE
ESCROW AGENT TO CANCEL THE ESCROW, WHEREUPON SELLER SHALL BE RELIEVED FROM ALL
LIABILITY HEREUNDER, AND, PROMPTLY FOLLOWING ESCROW AGENT’S RECEIPT OF SUCH
INSTRUCTION, ESCROW AGENT SHALL (i) CANCEL THE ESCROW, AND (ii) DISBURSE THE
DEPOSIT AND ALL ACCRUED INTEREST THEREON TO SELLER (UNLESS SUCH TERMINATION
OCCURS PRIOR TO THE DUE DILIGENCE DEADLINE, IN WHICH CASE THE DEPOSIT AND ALL
ACCRUED INTEREST THEREON SHALL BE DISBURSED TO PURCHASER). NOTHING IN THIS
SECTION 13(A) SHALL (i) PREVENT OR PRECLUDE ANY RECOVERY OF ATTORNEYS’ FEES OR
OTHER COSTS INCURRED BY SELLER PURSUANT TO SECTION 15 HEREOF OR (ii) IMPAIR OR
LIMIT THE EFFECTIVENESS OR ENFORCEABILITY OF THE INDEMNIFICATION OBLIGATIONS OF
PURCHASER WHICH SURVIVE THE TERMINATION OF THIS AGREEMENT. SELLER AND PURCHASER
ACKNOWLEDGE THAT THEY HAVE READ AND UNDERSTAND THE PROVISIONS OF THIS
SECTION 13(A) AND BY THEIR INITIALS IMMEDIATELY BELOW AGREE TO BE BOUND BY ITS
TERMS. PURCHASER AGREES TO EXECUTE AND DELIVER SUCH ADDITIONAL INSTRUCTIONS TO
ESCROW AGENT TO RELEASE THE DEPOSIT TO SELLER AS PROVIDED HEREIN.
_______________            _______________
Seller’s Initials            Purchaser’s Initials


(B)    If Seller shall default hereunder prior to Closing (it being understood
that it is a default if any of Seller’s representations and warranties are
materially untrue as of the date hereof or hereafter become materially untrue
due to any act or omission of Seller), Purchaser shall be entitled as its sole
remedies either to (i) terminate this Agreement and obtain a refund of the
Earnest Money together with all interest accrued thereon, in which case Seller
shall immediately reimburse Purchaser for its actual out-of-pocket expenses
(including attorneys' fees) incurred in connection with this Agreement, the
transactions contemplated hereby and all of Purchaser’s due diligence and other
costs and expenses relating to the Project up to a maximum of $500,000, or (ii)
sue for specific performance of this Agreement. Except as provided in the
immediately preceding sentence, Purchaser waives any other rights or remedies at
law or equity if Seller shall default hereunder prior to Closing. Seller shall
have no liability after Closing for the breach of any representations,
warranties or covenants set forth in this Agreement and any closing documents
delivered pursuant hereto unless the losses suffered by Purchaser as a result of
such breaches exceeds $60,000 in the aggregate (in which case Seller shall be
liable for “first dollar” losses, with the $60,000 being a threshold and not a
deductible), and in no event shall Seller’s liability after Closing under this
Agreement and any closing documents delivered pursuant hereto as a result of
such breaches exceed $2,000,000 in the aggregate. If Purchaser does not acquire
all of the Individual Properties comprising the Project for any reason, each of
the dollar amounts set forth in the preceding sentence shall be reduced such
that it shall equal such dollar amount times a fraction, the numerator of which
is the portion of the Purchase Price allocated to the Individual Properties
acquired by Purchaser and the denominator of which is the Purchase Price for the
entire Project. The terms of this Section shall survive Closing.




--------------------------------------------------------------------------------





SECTION 14. NOTICES.


All notices and other communications which either party is required or desires
to send to the other shall be in writing and shall be sent by (i) facsimile
provided a copy thereof is also sent by one of the following means, (ii) hand
delivery, (iii) registered or certified mail, postage prepaid, return receipt
requested, or (iv) nationally-recognized overnight courier service. Notices and
other communications shall be deemed to have been given on actual receipt.
Notices shall be addressed as follows:


    (a)    To Seller:


c/o LaSalle Investment Management, Inc.
3344 Peachtree Road NE, Suite 1200
Atlanta, Georgia 30326                    
Attention: Laurence C. Harris
Telephone Number: (404) 995-2130
Facsimile Number: (312) 470-5304


and


c/o LaSalle Investment Management, Inc.
100 E. Pratt Street
Baltimore, MD 21202
Attention: G. Lucas Kimmel
Telephone Number: (410) 878-4877
Facsimile Number: (312) 288-4304


with a copy to:


Hagan & Vidovic LLP
200 East Randolph Drive, 43rd Floor
Chicago, Illinois 60601
Attention: R.K. Hagan
Telephone Number (312) 228-2994
Facsimile Number: (312) 228-0982


(b)    To Purchaser:


NexCore HHF Venture LLC
c/o Heitman Capital Management LLC
191 North Wacker, Suite 2500
Chicago, Illinois 60606
Attention: Howard Edelman
Telephone Number (312) 855-6547
Facsimile Number: (312) 541-6738


And:




--------------------------------------------------------------------------------





NexCore HHF Venture LLC
c/o NexCore Group LP
1621 18th St., Suite 250
Denver, CO 80202
Attention: David London
Telephone Number (303) 382-0177
Facsimile Number: (303) 244-0720


with a copy to:


Dentons US LLP
233 South Wacker, Suite 7800
Chicago, Illinois 60606
Attention: Todd Stennes
Telephone Number (312) 876-3173
Facsimile Number: (312) 876-7934


or to such other person and/or address as shall be specified by either party in
a notice given to the other pursuant to the provisions of this Section.
SECTION 15. ATTORNEYS' FEES.


In the event either party institutes legal proceedings to enforce its rights
hereunder, the prevailing party in such litigation shall be paid all reasonable
expenses of the litigation by the losing party, including its attorneys' fees.
SECTION 16. CONFIDENTIALITY.


Purchaser and Seller each agree that it will hold in strict confidence all
documents and information concerning the other party and its business and
properties. If the transaction contemplated hereby should not close, such
confidence will be maintained for a period of one (1) year, and all such
documents and information (in written form only, there being no requirement to
return or destroy electronic mail messages or their attachments) will
immediately thereafter be returned to the party originally furnishing the same.
No press release or public disclosure, either written or oral, of the existence
or terms of this Agreement will be made by either Purchaser or Seller without
the written consent of the other party. The foregoing provision will not,
however, be construed to prohibit either party from disclosing to its investors,
lenders, consultants or partners such terms of this transaction as are
customarily disclosed to them in connection with similar acquisitions; provided
that such investors, lenders, consultants or partners are informed of the
confidentiality provisions of this Section and provided such party shall be
responsible for any breach of this Section by the parties to whom it makes such
disclosures. The terms of this Section shall survive the Closing
SECTION 17. LIMITATION ON LIABILITY.


Subject to the Joinder of ELPF Acquisition #1 Partners LLC attached hereto, any
obligation or liability of either of the parties hereunder shall be enforceable
only against, and payable only out of,




--------------------------------------------------------------------------------



the property of such party, and in no event shall any officer, director,
shareholder, partner, beneficiary, agent, advisor or employee of either party be
held to any personal liability whatsoever or be liable for any of the
obligations of the parties hereunder.
SECTION 18.    WAIVER OF CERTAIN DAMAGES.
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE PARTIES HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVE AND RELEASE ANY RIGHT, POWER OR PRIVILEGE
EITHER MAY HAVE TO CLAIM OR RECEIVE FROM THE OTHER PARTY ANY PUNITIVE,
EXEMPLARY, STATUTORY OR TREBLE DAMAGES OR ANY INCIDENTAL, INDIRECT OR
CONSEQUENTIAL DAMAGES WITH RESPECT TO ANY BREACH OF ITS OBLIGATIONS UNDER THIS
AGREEMENT, ACKNOWLEDGING AND AGREEING THAT THE REMEDIES HEREIN PROVIDED, WILL IN
ALL CIRCUMSTANCES BE ADEQUATE. THE FOREGOING WAIVER AND RELEASE SHALL APPLY IN
ALL ACTIONS OR PROCEEDINGS BETWEEN THE PARTIES.
SECTION 19. WAIVER OF JURY TRIAL.
NO PARTY SHALL HAVE THE RIGHT TO SEEK A TRIAL BY JURY OF ANY ISSUE TRIABLE OF
RIGHT BY JURY, AND EACH WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT
THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE TERMS OF
THIS AGREEMENT OR ANY CLOSING DOCUMENT, THE TRANSACTIONS CONTEMPLATED HEREBY, OR
ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS
WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY EACH
PARTY, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS
TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. ANY PARTY IS
HEREBY AUTHORIZED TO FILE A COPY OF THIS SECTION IN ANY PROCEEDING AS CONCLUSIVE
EVIDENCE OF THIS WAIVER BY EACH PARTY HERETO.
SECTION 20. MISCELLANEOUS.


A.    This Agreement (including all Exhibits hereto which are hereby
incorporated by reference) contains the entire agreement between the parties
respecting the matters herein set forth and supersedes all prior agreements
between the parties hereto respecting such matters. This Agreement shall be
construed and enforced in accordance with the laws of the state of Illinois.
Purchaser may not assign its rights under this Agreement without the prior
written consent of Seller except to an entity controlled by Heitman Capital
Management LLC or an affiliate thereof and/or Purchaser or an affiliate thereof
(it being understood and approved that Purchaser intends to assign this
Agreement to NexCore HFF Venture LLC in connection with a capital contribution
to such entity); any assignee shall be deemed to have assumed all of the
assignor’s obligations hereunder, and the assignor shall remain liable
hereunder. Purchaser may partially assign this Agreement to multiple entities
controlled by Purchaser or otherwise designate such entities to acquire title to
individual properties comprising the Project. Purchaser shall notify Seller at
least ten (10) days prior to the Closing of any assignment of this Agreement or
designation of any such designees. Subject to the foregoing, this Agreement
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective successors and assigns.






--------------------------------------------------------------------------------



B.    Seller may assign this Agreement with respect to one or more of the
Individual Properties to an intermediary in connection with any desired “1031
exchange” transaction. Seller shall not be relieved of its obligations under
this Agreement in the event of such assignment. If Seller proceeds with such a
“1031 exchange”, Purchaser shall cooperate with Seller and do all things
reasonably required and requested by Seller (provided that such actions do not
increase Purchaser’s obligations or liabilities under this Agreement) to effect
and facilitate such an exchange. Seller shall and do hereby indemnify, defend
and hold Purchaser harmless for, from and against all liabilities arising as a
result of the exchange that would not have arisen had Seller not closed this
transaction as part of a like-kind exchange. Anything in this clause (b) to the
contrary notwithstanding: (i) Purchaser makes no representation or warranty to
Sellers as to the effectiveness or tax impact of any proposed exchange; (ii) in
no event shall Purchaser or any designee be required to take title to any
exchange or replacement property; (iii) Seller shall provide Purchaser with
copies of all documents that are to be executed by Purchaser in connection with
such exchange transaction no less than five (5) Business Days prior to the
Closing Date; (iv) in no event shall completion of any such exchange transaction
be a cause or excuse for any delay in the Closing Date; (v) Purchaser shall not
be required to incur any costs or expenses or incur any additional liabilities
or obligations in order to accommodate any exchange requested by Seller or any
exchange facilitator; and (vi) Seller agree to use a qualified intermediary to
conduct the exchange.


C.    Time is of the essence of this Agreement and each provision hereof. The
provisions of this Agreement may not be amended, changed or modified orally, but
only by an agreement in writing signed by the party against whom any amendment,
change or modification is sought. Purchaser shall not record this Agreement, any
memorandum of this Agreement, any assignment of this Agreement or any other
document which would cause a cloud on the title to the Project. This Agreement
may be executed in counterparts and by facsimile or other electronic signature,
each of which shall be deemed to be an original and all of which shall be deemed
to be one and the same instrument. The section headings appearing in this
Agreement are for convenience of reference only and are not intended, to any
extent and for any purpose, to limit or define the text of any section or any
subsection hereof. The parties acknowledge that the parties and their counsel
have reviewed and revised this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement or
any exhibits or amendments hereto.


    


[Signatures on following page]




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.


ELPF Glendale 1500 South Central LLC, ELPF Northridge 18350 Roscoe LLC, ELPF
Northridge 18546 Roscoe LLC, ELPF Northridge 18460 Roscoe LLC, ELPF Bakersfield
300 Old River LLC, ELPF Bakersfield 500 Old River LLC, ELPF Santa Maria 116 S.
Palisades LLC, ELPF Santa Maria 525 E. Plaza LLC, ELPF Chandler 485 South Dobson
LLC, ELPF Gilbert 1501 North Gilbert LLC, ELPF Phoenix 4545 East Chandler LLC,
ELPF Sun Lakes 10440 East Riggs LLC, and ELPF Phoenix 500 West Thomas LLC, all
Delaware limited liabilities companies


By: ELPF Acquisition #1 Partners LLC,
a Delaware limited liability company, their sole member




By:___________________________
Title:__________________________



NexCore Development LLC, a Delaware limited liability company


        
By______________________________
Title:____________________________










